            Case 4:21-cv-00548-YGR Document 22-4 Filed 04/21/21 Page 1 of 1




1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                NORTHERN DISTRICT OF CALIFORNIA

7
8
     MARIA RUTENBURG,                                    Case No.: 3:21-cv-00548-YGR
9                       Plaintiff,
                                                         [PROPOSED] ORDER GRANTING LEAVE
10   v.                                                  TO AMEND
11   TWITTER, INC.

12                     Defendant.

13
14         Plaintiff MARIA RUTENBURG moves the Court for leave to file its Proposed Second Amended

15   Complaint. The Court hereby GRANTS the leave requested. Plaintiff may now file its Second Amended

16   Complaint.
17
18
           IT IS SO ORDERED.
19
20
           DATED: __________, 2021.
21
22
23                                                   ____________________________
                                                     United States District Judge
24                                                   Honorable Yvonne Gonzalez Rogers
25
26
27
                                                     1
28                                                                                     3:21-cv-00548-YGR
